

116 HR 8134 : Consumer Product Safety Inspection Enhancement Act
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8134IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo support the Consumer Product Safety Commission’s capability to protect consumers from unsafe consumer products, and for other purposes.1.Short titleThis Act may be cited as the Consumer Product Safety Inspection Enhancement Act.2.Enhanced risk assessment methodologySection 17 of the Consumer Product Safety Act (15 U.S.C. 2066) is amended by adding at the end the following new subsection:(i)Enhanced risk assessment methodology(1)In generalNot later than 18 months after the date of enactment of the Consumer Product Safety Inspection Enhancement Act, the Commission shall enhance targeting, surveillance, and screening of consumer products entering the United States at ports of entry, including ports of entry for de minimis shipments, by—(A)working in consultation with Customs and Border Protection to—(i)access and leverage all available data, including manifest data, to enhance targeting of violative consumer products, including de minimis shipments containing violative consumer products;(ii)access and leverage intellectual property rights seizure data to target products that may have both intellectual property rights infringements and consumer product safety violations; (iii)prioritize shipments coming from the People’s Republic of China; and(iv)use the Participating Government Agencies Message Set, or any successor program, and additional consumer product specific data elements, including certificates of compliance and any other data that the Commission needs, to help risk assess and target violative consumer products; and(B)building and improving information technology systems to support electronic access to and connection with the data and targeting systems associated with express consignment carrier facilities, international mail facilities, electronic commerce platforms, and other applicable system participants.(2)Electronic filing of certificates of complianceBeginning not later than 2 years after the date of enactment of the Consumer Product Safety Inspection Enhancement Act, certificates of compliance shall be filed electronically for consumer products intended for entry into the United States to enhance risk assessment and target de minimis shipments containing violative consumer products. (3)DefinitionsAs used in this subsection—(A)the term de minimis shipments means articles containing consumer products entering the United States under the de minimis value exemption in 19 U.S.C. 1321(a)(2)(C);(B)the term express consignment carrier facility means a separate or shared specialized facility approved by the port director solely for the examination and release of express consignment shipments;(C)the term ports of entry for de minimis shipments means environments where de minimis shipments are processed, including express consignment carrier facilities, international mail facilities, and air cargo facilities;(D)the term violative consumer products means consumer products in violation of an applicable consumer product safety rule under this Act or any similar rule, regulation, standard, or ban under any other Act enforced by the Commission..3.Additional CPSC surveillance personnel at key ports of entry for de minimis shipmentsThe Commission shall hire, train, and assign not fewer than 16 full-time equivalent personnel during each fiscal year and to be stationed at or supporting efforts at ports of entry, including ports of entry for de minimis shipments, for the purpose of identifying, assessing, and addressing shipments of violative consumer products. Such hiring shall continue during each fiscal year until the total number of full-time equivalent personnel equals and sustains the staffing requirements identified in the report to Congress required under section 4. 4.Report to Congress(a)In generalNot later than 18 months after the date of enactment of this Act, the Commission shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available, a study and report assessing the risk to consumers associated with the targeting and screening of de minimis e-commerce shipments. (b)Report RequirementsIn the study and report, the Commission shall—(1)examine a sampling of de minimis shipments at a sufficient and representative sample of all types of ports of entry where de minimis shipments are processed, including express consignment carrier facilities, international mail facilities, and air cargo facilities to assess the extent to which such shipments include violative consumer products;(2)examine a sampling of shipments coming from the People’s Republic of China to identify trends associated with the shipment of products containing both intellectual property rights infringements and consumer product safety violations;(3)detail plans and timelines to effectively address targeting and screening of de minimis shipments to prevent the entry of violative consumer products entering into the commerce of the United States taking into consideration projected growth in e-commerce;(4)establish metrics by which to evaluate the effectiveness of the Commission efforts to reduce the number of de minimis shipments containing violative consumer products from entering into the commerce of the United States; and(5)assess projected technology and resources, including staffing requirements necessary to implement such plans.5.DefinitionsIn this Act—(1)the term Commission means the Consumer Product Safety Commission;(2)the term de minimis shipments means articles containing consumer products entering the United States under the de minimis value exemption in 19 U.S.C. 1321(a)(2)(C);(3)the term ports of entry for de minimis shipments means environments where de minimis shipments are processed, including express consignment carrier facilities, international mail facilities, and air cargo facilities;(4)the term violative consumer products means consumer products in violation of an applicable consumer product safety rule under the Consumer Product Safety Act or any similar rule, regulation, standard, or ban under any other Act enforced by the Commission; (5)the term electronic commerce platform or e-commerce platform means any electronically accessed platform that includes publicly interactive features that allow for arranging the sale, purchase, payment, or shipping of goods, or that enables a person other than an operator of such platform to sell or offer to sell physical goods to consumers located in the United States; and(6)the term express consignment carrier facility means a separate or shared specialized facility approved by the port director solely for the examination and release of express consignment shipments.6.Savings clauseNothing in this Act shall be construed to limit, affect, or conflict with any other authority of the Commission or any other statutory requirements governing the Commission.Passed the House of Representatives September 29, 2020.Cheryl L. Johnson,Clerk